United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604


                                           December 8, 2010 
 
                                               Before 
 
                                  RICHARD A. POSNER, Circuit Judge 
 
                                  JOEL M. FLAUM, Circuit Judge 
 
                                  DIANE S. SYKES, Circuit Judge 
 
No. 10‐1963                                             
                                                        
AMERICAN BANK,                                         Appeal from the United States 
     Plaintiff‐Appellant,                              District Court for the Northern 
                                                       District of Indiana, Hammond 
          v.                                           Division. 
                                                        
DOVETAIL INCORPORATED,                                 No. 4:09‐cv‐0064‐TLS‐APR 
MICHELLE PETERSON and                                   
EVAN PETERSON,                                         Theresa L. Springmann, Judge. 
          Defendants‐Appellees.                         
             
                                                        
                                            ORDER

       Upon consideration of the motion filed by the defendants on December 2, 2010 to amend 
the opinion in this case issued on November 29, 2010, the sentence on page 3 of the slip opinion, 
beginning (ʺIn an example of”) is deleted and the following sentence substituted: 
        
         (Menashaʹs  brief  barely  mentions,  and  does  not  discuss,  the  public‐records  law  and 
       contains no citation to it, as if to insinuate that there is no legal basis for American Bankʹs 
       insisting  on  compliance  with  the  request  and  as  if  therefore  the  stay  granted  by  the 
       district court did not preempt state law.)